Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

1.	This action is responsive to the communication filed on 7/27/21.  Claim 17 has been amended. Claims 1-20 are pending.
	Applicants' arguments filed 7/21/21 have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Double Patenting
2.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Nandiraju (US Patent 10,460,365 B2, hereinafter “Klein”).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the inventions are obvious variants.  It is noted that the claims in Nandiraju do not specify “an indication of a position on a catalog page display area of the user interface”. One of ordinary skill in the art would have appreciated that the claim invention of Nandiraju is directed to “an indication of a position on a catalog page display area of the user interface” (referring to the instant “The user can use a conventional pointing device (e.g. mouse) to drag the selected item listing to the display area 132.  Display area 132 represents a page of the newly created electronic catalog.  As shown by the item listing 138 shown in FIG. 3, the user can drag and drop the selected item listing from the item database search result display area 133 to the page 132 of the newly created electronic catalog”).  Therefore, “an indication of a position on a catalog page display area of the user interface”  is an obvious variant of Nandiraju. 
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claims 1-4, 9-12 and 17-19 are rejected under 35 U.S.C. 103(a) as being obvious by Omori et al (U.S. 20090132388 A1 hereinafter, “Omori”) in view of Bonzi et al (U.S. 10891661 B2 hereinafter, “Bonzi”).
6.	With respect to claim 1,
Omori discloses
A method comprising:
receiving, from a first user, a search query;
searching, by a hardware processor, a data store for items in response to the search query;
displaying a plurality of images representing the items on a user interface;
receiving, from the first user, a selection of an image representing an item from the plurality of images displayed on the user interface and an indication of a position on a catalog display area of the user interface:
in response to the selection and indication, displaying the image at the position on the catalog page display area of the user interface;
based on the position on the catalog display area of the user interface, associating the image with a position on a catalog area; and
causing presentation of the catalog area, the causing presentation comprising causing presentation of the image at the position on the catalog area (Omori [0061], [0068] – [0070], [0081], [0087] and Figs. 6-9 e.g. [0061] Based on a search query received from a client terminal 100, the search server 11 retrieves a product group which matches the search query from the product DB 13 and passes information about the retrieved product group to the WWW server 12.  For example, when the product ID of a product is received as a search query, the search server 11 retrieves, from the product DB 13, a product group of colors, patterns, shapes, or types identical or similar to those represented by the product ID.  Details of product search will be described later. [0068] When searching for a desired product, the user starts the WWW browser on the client terminal 100, accesses an EC site provided by the system server 10, and downloads Web content and Web applications from the system server 10.  The client terminal 100 product searches using an application running on the WWW browser. [0069] FIG. 6 shows an EC site screen, which is displayed when the user clicks a top page of the EC site or clicks an icon button such as "Women's" or "Men's" on the top page. [0070] A list screen 122 is displayed in the EC site screen, listing thumbnail images of a product group in a display area (tentatively referred to as a "field") of the entire screen.  It is preferable to list products in fashion, seasonable products, recommended products, or the like on the list screen 122 by representing the shop's product lineup to make it easier for the user to understand products. [0081] Upon receiving the search query, the system server 10 (search server 11) retrieves a product group which matches the received search query from the product DB 13 and passes information about the retrieved product group to the WWW server 12 in the manner described above.  When the product ID of a product A and information about the product's "color" are received as a search query, a product group identical or similar in color to product A is retrieved from the product DB 13 and information about the product group is transmitted to the client terminal 100 which has transmitted the search query. [0087] When the user selects a product of interest in the list screen 122 and drags and drops the thumbnail image of the product to the display area in the 
receiving, from a first user, a search query (e.g. a search query);
searching, by a hardware processor, a data store for items in response to the search query;
displaying a plurality of images (e.g. Figs. 6-7) representing the items on a user interface;
receiving, from the first user, a selection (e.g. select) of an image representing an item from the plurality of images displayed on the user interface and an indication (e.g. drags and drops the thumbnail image of the product to the display area in the keep box 126) of a position on a catalog area (e.g. the display area in the keep box 126) display area of the user interface:
in response to the selection and indication, displaying the image at the position on the catalog display area of the user interface;
based on the position on the catalog display area of the user interface, associating the image with a position on a catalog area; and
(e.g. the keep box 126 in Figs. 6-7)]).
Although Omori substantially teaches the claimed invention, Omori does not explicitly indicate 
a catalog page.
Bonzi teaches the limitations by stating
receiving a search query;
searching, by a hardware processor, a data store for items in response to the search query;
displaying a plurality of images representing the items on a user interface;
receiving, from the first user, a selection of an image representing an item from the plurality of images displayed on the user interface and an indication of a position on a catalog page display area of the user interface:
in response to the selection and indication, displaying the image at the position on the catalog page display area of the user interface;
based on the position on the catalog page display area of the user interface, associating the image with a position on a catalog page; and
causing presentation of the catalog page, the causing presentation comprising causing presentation of the image at the position on the catalog page (Bonzi col. 7 lines 29-43, col. 9 line 41 – col. 10 line 15, claims 1, 4 22-23 and Fig. 9 e.g. [col. 7 lines 29-43] A first example is a search expression that returns only .jpg images of search expression that returns only medium-sized .jpg images: (http://|https://)www.images.com/images/user/medium/[[circumfle- x over ( )]'']+.jpg  This search expression returns the URL in line 3.  A third example is a search expression that returns only non-secure (http) .jpg and .gif images of any size: (http://www.images.com/images/user/(small|medium|large)/[[circumflex over ( )]'']+.(jpg|gif)  [col. 9 line 41 – col. 10 line 15] (49)    FIG. 9 is a display diagram showing a typical display presented by the facility when the user activates the change advertising message control shown in FIG. 8.  The user interface presents a copy 910 of the generated advertising message. [Claim 1] presenting at least one of the constructed advertising messages to a user, together with a user interface for modifying the at least one constructed advertising message;  receiving user input manipulating the user interface, wherein receiving user input manipulating the user interface comprises receiving, from a user, an image, from a gallery of images each extracted from the web page, dragged by the user to a target drop region of the user interface;  and modifying the at least one constructed advertising message in accordance with the received image, from the gallery of images extracted from the web page, dragged by the user to the target drop region of the user interface, into the constructed advertising message [as
receiving a search query (e.g. search expression);
searching, by a hardware processor, a data store for items in response to the search query;
displaying a plurality of images (e.g. images – a gallery of images) representing the items on a user interface;
receiving, from the first user, a selection (e.g. user input) of an image representing an item from the plurality of images (e.g. images – a gallery of images) displayed on the user interface and an indication of a position (e.g. dragged by the user to the target drop region of the user interface; as referring to the instant applicant’s specification [0025] “The user can use a conventional pointing device (e.g. mouse) to drag the selected item listing to the display area 132.  Display area 132 represents a page of the newly created electronic catalog.  As shown by the item listing 138 shown in FIG. 3, the user can drag and drop the selected item listing from the item database search result display area 133 to the  on a catalog page display area of the user interface (e.g. Fig. 9):
in response to the selection and indication, displaying the image at the position (e.g. drop region of the user interface) on the catalog page display area of the user interface;
based on the position on the catalog page display area of the user interface, associating the image with a position on a catalog page; and
causing presentation of the catalog page, the causing presentation comprising causing presentation of the image at the position on the catalog page (e.g. dragged by the user to the target drop region of the user interface – Fig. 9)]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of the cited references because Bonzi’s teaching would have allowed Omori to provide less expertise and effort was required to effectively generate rich advertising message, rich advertising messages would become available to a much wider population of advertisers (Bonzi col. 2 lines 9-20).
7.	With respect to claim 2,
	Bonzi further discloses wherein the receiving the indication comprises receiving a drag and drop input of the image to the position on the catalog page display area (Bonzi col. 7 lines 29-43, col. 9 line 41 – col. 10 line 15, claims 1, 4 22-23 and Fig. 9 e.g. dragged by the user to the target drop region of the user interface – Fig. 9).
8.	With respect to claim 3,
wherein the catalog page is a part of a multi-page electronic catalog (Bonzi col. 2 lines 58-64 and Fig. 9 e.g. web pages that present advertising messages).
9.	With respect to claim 4,
	Bonzi further discloses rearranging the position of the image on the catalog page based on a dragging of the image to a different position in the catalog page display area (Bonzi col. 7 lines 29-43, col. 9 line 41 – col. 10 line 15, claims 1, 4 22-23 and Fig. 9 e.g. dragged by the user to the target drop region of the user interface – Fig. 9).
	Omori further discloses rearranging the position of the image on the catalog page based on a dragging of the image to a different position in the catalog page display area (Omori Fig. 6 & [0087]).
10.	Claims 9-12 are same as claims 1-4 and are rejected for the same reasons as applied hereinabove.
11.	Claims 17-19 are same as claims 1-2, 4 and are rejected for the same reasons as applied hereinabove.

12.	Claims 5, 7-8, 13, 15-16 and 20 are rejected under 35 U.S.C. 103(a) as being obvious by Omori in view of Bonzi, and further in view of Dicker et al (U.S. 20100191582 A1 hereinafter, “Dicker”).
13.	With respect to claim 5,
Although Omori and Bonzi combination substantially teaches the claimed invention, they do not explicitly indicate removing a second item from the catalog page based on removing a second image representing the second item from the catalog page display area.
Dicker teaches the limitations by stating removing a second item from the catalog page based on removing a second image representing the second item from the catalog page display area (Dicker [0167] e.g. the user can de-select one of the three products to effectively remove it from the set of items of known interest).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of the cited references because Dicker’s teaching would have allowed Omori and Bonzi combination to provide less expertise and effort was required to effectively generate rich advertising message, rich advertising messages would become available to a much wider population of advertisers (Bonzi col. 2 lines 9-20).
14.	With respect to claim 7,
	Dicker further discloses recording descriptive information associated with the catalog page, the descriptive information including an identifier of the first user (Dicker Fig. 11).
15.	With respect to claim 8,
	Bonzi further discloses using the descriptive information to credit the first user based on the catalog page being used to perform a transaction, by a second user, for the first item associated with the image (Bonzi col. 1 lines 25-40 e.g. purchase).

17.	Claim 20 is same as claim 5 is rejected for the same reasons as applied hereinabove.

18.	Claims 6 and 14 are rejected under 35 U.S.C. 103(a) as being obvious by Omori in view of Bonzi, and further in view of Wyler (U.S. 20050055420 A1 hereinafter, “Wyler”).
19.	With respect to claim 6,
Although Omori and Bonzi combination substantially teaches the claimed invention, they do not explicitly indicate resizing the image on the catalog page based on a resizing of the image in the catalog page display area.
Wyler teaches the limitations by stating resizing the image on the catalog page based on a resizing of the image in the catalog page display area (Wyler [0547] – [0550] e.g. each image is resized to fit the display width; catalog-type pages).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of the cited references because Wyler’s teaching would have allowed Omori and Bonzi combination to provide less expertise and effort was required to effectively generate rich advertising message, rich advertising messages would become available to a much wider population of advertisers (Bonzi col. 2 lines 9-20).


Response to Argument
21.	On pages 7-10, Applicant alleges Bonzi does not discloses 
“in response to the selection and indication, displaying the image at the position on the catalog page display area of the user interface;
based on the position on the catalog page display area of the user interface, associating the image with a position on a catalog page.”
	Examiner disagrees because:
As indicated in the instant applicant’s specification [0025] “The user can use a conventional pointing device (e.g. mouse) to drag the selected item listing to the display area 132.  Display area 132 represents a page of the newly created electronic catalog.  As shown by the item listing 138 shown in FIG. 3, the user can drag and drop the selected item listing from the item database search result display area 133 to the page 132 of the newly created electronic catalog”.
As disclosed in Bonzi col. 7 lines 29-43, col. 9 line 41 – col. 10 line 15, claims 1, 4 22-23 and Fig. 9, user selects (i.e. receiving user input manipulating the user interface, wherein receiving user input manipulating the user interface comprises receiving, from a user, an image, from a gallery of images each extracted from the web page, dragged by the user) an image from a gallery of images and drags the image to a drop region [as at the position on the catalog page display area of the user interface] of the user interface (e.g. Fig. 9) to be displayed. When the image is dragged by the user to the drop region, the drop region is clearly indicated by the user where the user want the image to be displayed (also indicated in the instant applicant’s specification [0025]).
Further, nowhere in Bonzi discloses the drop region is pre-determined as applicant alleged, and the drop region is clearly indicated by the user where the user want the image to be displayed.

Conclusion
22.	Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SyLing Yen whose telephone number is 571-270-1306.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax and phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100. 

66



/SYLING YEN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
August 2, 2021